         Case 1:19-cv-03661-ALC Document 1 Filed 04/24/19 Page 1 of 21



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JAMES CAMPBELL,
                                       Plaintiff,
                                                                           COMPLAINT
                          -against-
                                                                        Index No. 19-CV-3661
  CITY OF NEW YORK; DETECTIVE JAMES OUELLETTE,
  SHIELD NO. 6852, DETECTIVE GARY SCOLLARD,
  SHIELD NO. 7804, FIELD INTELLIGENCE OFFICER
  SINAN CAGIRICI SHIELD NO. 18239, POLICE OFFICER
  JOHN PAUL VINCULADO SHIELD NO. 00936,
  DETECTIVE KAI ESTWICK SHIELD NO. 02592,
  SERGEANT ROBIN CASTILLO SHIELD NO. 00956,
  SERGEANT SCOTT ANDERS, JOHN and JANE DOE 1
  through 10, individually (the names John and Jane Doe being
  fictitious, as the true names are presently unknown),

                                          Defendants.



       Plaintiff JAMES CAMPBELL, by his attorneys, ROB RICKNER of ROB RICKNER

PLLC and ABRAHAM RUBERT-SCHEWEL of LORD & SCHEWEL PLLC, alleges the

following:

                               PRELIMINARY STATEMENT

   1. Plaintiff James Campbell (“Campbell” or “Plaintiff”) served 46 days in jail after being

       wrongfully arrested and charged with a string of larcenies that he did not commit.

   2. Campbell brings this action for compensatory damages, punitive damages, and attorney’s

       fees pursuant to the statutory and common law of the State of New York, common law

       negligence; and pursuant to 42 U.S.C. § 1983 and 42 U.S.C. § 1988 for violations of his

       rights under the Constitution of the United States of America.


                                                1
       Case 1:19-cv-03661-ALC Document 1 Filed 04/24/19 Page 2 of 21



                                      JURISDICTION

3.   This action is brought pursuant to 42 U.S.C. §§ 1983 and 1988, and the Fourth, Fifth,

     Sixth and Fourteenth Amendments to the United States Constitution. Jurisdiction is

     conferred upon this Court by 28 U.S.C. §§ 1331, 1343(a)(3) and (a)(4) because

     Campbell’s claims arise under law of the United States and seek redress of the

     deprivation under color of state law of rights guaranteed by the United States

     Constitution.

4.   Plaintiff further invokes this Court’s supplemental jurisdiction pursuant to 28 U.S.C. §

     1367(a) over any and all New York state law claims and causes of action which derive

     from the same nucleus of operative facts and are part of the same case or controversy that

     gives rise to the federally based claims and causes of action.

5.   Plaintiff complied with the requirements of New York General Municipal Law Section

     50-1 by serving a notice of claim on the City of New York dated March 1, 2018.

6. A supplemental notice of claim was filed on behalf of plaintiff on May 1, 2018. More

     than thirty days have elapsed since the notice of claim, and no offer of settlement has

     been made.

7. Plaintiff stipulated to adjournment of his 50-h hearing due to his incarceration.

                                          VENUE

8.   Venue is proper for the United States District Court for the Southern District of New

     York, pursuant to 28 U.S.C. §§ 1391(b)(1) and (b)(2), and 28 U.S.C. § 1402(b), where

     Defendants reside and maintain their relevant places of business, and where the actions

     complained of herein occurred.

                                      JURY DEMAND
                                              2
       Case 1:19-cv-03661-ALC Document 1 Filed 04/24/19 Page 3 of 21



9.   Plaintiff Campbell respectfully demands a trial by jury of all issues in this matter

     pursuant to Fed. R. Civ. P. 38(b).

                                      THE PARTIES

10. Plaintiff Campbell is a resident of the of the State of New York.

11. Defendant City of New York is a municipal corporation organized under the laws of the

     State of New York. It operates the New York City Police Department (“NYPD”), a

     department or agency of defendant City of New York responsible for the appointment,

     training, supervision, promotion and discipline of police officers and supervisory police

     officers, including the individually named defendants herein.

12. Defendant Detective James Ouellette (“Ouellette”), Shield No. 6852, was at all times

     relevant to this Complaint a duly appointed and acting employee of the City of New York

     and the NYPD, acting under color of law and in his individual capacity within the scope

     of employment pursuant to the statutes, ordinances, regulations, policies, customs, and

     usage of the City of New York and the NYPD. He is sued in his individual capacity.

13. Defendant Detective Gary Scollard (“Scollard”), Shield No. 7804, was at all times

     relevant to this Complaint a duly appointed and acting employee of the City of New York

     and the NYPD, acting under color of law and in his individual capacity within the scope

     of employment pursuant to the statutes, ordinances, regulations, policies, customs, and

     usage of the City of New York and the NYPD. He is sued in his individual capacity.

14. Defendant Sergeant Scott Anders (“Anders”) was at all times relevant to this Complaint a

     duly appointed and acting employee of the City of New York and the NYPD, acting

     under color of law and in his individual capacity within the scope of employment



                                              3
      Case 1:19-cv-03661-ALC Document 1 Filed 04/24/19 Page 4 of 21



   pursuant to the statutes, ordinances, regulations, policies, customs, and usage of the City

   of New York and the NYPD. He is sued in his individual capacity.

15. Defendant Field Intelligence Officer (FIO) Sinan Cagirici (“Cagirici”) was at all times

   relevant to this Complaint a duly appointed and acting employee of the City of New York

   and the NYPD, acting under color of law and in his individual capacity within the scope

   of employment pursuant to the statutes, ordinances, regulations, policies, customs, and

   usage of the City of New York and the NYPD. He is sued in his individual capacity.

16. Defendant Detective Estwick (“Estwick”) was at all times relevant to this Complaint a

   duly appointed and acting employee of the City of New York and the NYPD, acting

   under color of law and in his individual capacity within the scope of employment

   pursuant to the statutes, ordinances, regulations, policies, customs, and usage of the City

   of New York and the NYPD. He is sued in his individual capacity.

17. Defendant Sergeant Robin Castillo (“Castillo”) was at all times relevant to this Complaint

   a duly appointed and acting employee of the City of New York and the NYPD, acting

   under color of law and in his individual capacity within the scope of employment

   pursuant to the statutes, ordinances, regulations, policies, customs, and usage of the City

   of New York and the NYPD. He is sued in his individual capacity.

18. Defendant Detective John Paul Vinculado (“Vinculado”) was at all times relevant to this

   Complaint a duly appointed and acting employee of the City of New York and the

   NYPD, acting under color of law and in his individual capacity within the scope of

   employment pursuant to the statutes, ordinances, regulations, policies, customs, and

   usage of the City of New York and the NYPD. He is sued in his individual capacity.



                                            4
        Case 1:19-cv-03661-ALC Document 1 Filed 04/24/19 Page 5 of 21



   19. Defendant Officer Jose Morales (“Morales”) was at all times relevant to this Complaint a

      duly appointed and acting employee of the City of New York and the NYPD, acting

      under color of law and in his individual capacity within the scope of employment

      pursuant to the statutes, ordinances, regulations, policies, customs, and usage of the City

      of New York and the NYPD. He is sued in his individual capacity.

   20. Defendant Officer Tamarah Pinckney (“Pinckney”) was at all times relevant to this

      Complaint a duly appointed and acting employee of the City of New York and the

      NYPD, acting under color of law and in his individual capacity within the scope of

      employment pursuant to the statutes, ordinances, regulations, policies, customs, and

      usage of the City of New York and the NYPD. He is sued in his individual capacity.

                STATEMENT OF FACTS COMMON TO ALL CLAIMS

The String of Synagogue and Church Larcenies

   21. On June 26, 2017, at approximately 4:10 p.m., an unknown individual (“individual” or

      “suspect”) was captured on video surveillance entering Westside Jewish Center located at

      347 W. 34th Street in Manhattan. The individual was observed removing a backpack

      containing religious items valued at approximately $3,800.

   22. The same individual, on July 30, 2017, at approximately 12:35 p.m., entered the Westside

      Jewish Center and was captured on video surveillance stealing a bicycle.

   23. On August 8, 2017, at approximately 6:30 p.m., the same individual entered St. John the

      Baptist Church, at 213 W. 20th Street in Manhattan and was captured on video

      surveillance removing United States currency from the gift shop counter.




                                               5
         Case 1:19-cv-03661-ALC Document 1 Filed 04/24/19 Page 6 of 21



   24. On August 18, 2017, at approximately 11:45 a.m., the same individual entered St.

      Columba Church, 230 W. 20th street in Manhattan and was captured on video

      surveillance removing property belonging to a member of the church.

An Eyewitness Identifies the Suspect as Someone Other Than Campbell

   25. Complaining Witness 1 (“CW1”) was the sole eyewitness to the August 18, 2017 larceny

      at St. Columba Church.

   26. She was interviewed on the date of the incident and gave a statement to officer Morales.

   27. At approximately 11:50 a.m. that morning, CW1 was cleaning the third floor of St.

      Columba Church when she observed an unknown individual inside of the priest’s room.

   28. The unknown individual walked towards her and then pushed her as he attempted to exit

      the room and close the door behind him. CW1 stuck her foot in the door preventing him

      from closing it and followed him out of the church.

   29. On August 19, 2017, Detective Ouellette, believing CW1 had a clear view of the suspect,

      conducted a mugshot photo viewing with her. The mug shot photographs were selected

      by an NYPD computer database based on the description of the perpetrator.

   30. CW1 identified a mugshot photo she believed was the person who robbed the church.

   31. This person was not James Campbell.

CW1 Does not Pick Out James Campbell’s Photo in the Mug Shot Array

   32. James Campbell’s photo, from a prior arrest, was randomly included in the mug shot

      photos observed by CW1.

   33. CW1, however, did not stop on, or identify Mr. Campbell’s photo as the person she saw

      in the church.



                                               6
         Case 1:19-cv-03661-ALC Document 1 Filed 04/24/19 Page 7 of 21



The Incidents are Combined as Part of Pattern Robbery Report #6078

   34. On August 7, 2018, Detective Scollard opened Grand Larceny Pattern Report # 6078.

   35. The Pattern Report included the incidents on June 26, 2017, and July 30, 2017.

   36. These incidents were all believed to be committed by the same suspect.

   37. On August 26, 2017, Detective Ouellette added the August 18, 2017 incident to Pattern

      Report # 6078.

Under Pressure to Find the Suspect, the NYPD Issues Wanted Flyers and a Request for
Media Attention

   38. After each incident an unknown individual fled the location prior to police arrival.

   39. After each incident the police canvassed the scene for, and obtained, video footage.

   40. The individual in each video is a middle-aged, heavyset, black male with a grey goatee.

      He was estimated to be between 5’9-6’0 feet tall and 180-195 pounds.

   41. Detective Ouellette issued two Wanted flyers on August 18, 2017, with photo stills of the

      suspect taken from video surveillance footage.

   42. On August 24, 2018, Detective Ouellette issued a request for media attention.

   43. The requests included descriptions of two of the incidents, along with video footage.

Plaintiff James Campbell does Not Match the Description of the Suspect

   44. At the time of the incidents James Campbell was a 50-year-old black male.

   45. He was approximately 5 feet 8 inches tall and weighed 150 pounds.

   46. He had black or brown close-cut hair.

   47. He did not have a grey goatee.




                                                7
         Case 1:19-cv-03661-ALC Document 1 Filed 04/24/19 Page 8 of 21



The NYPD Receives a Tip on a Suspect Who Matches the Description (Not James
Campbell)

   48. On August 29, 2017, the NYPD received a tip that an individual named Clyde Crenshaw

      matched the description of the footage released to the media.

   49. Detective Vinculado completed a Domain Awareness System Inquiry on Mr. Crenshaw.

   50. Detective Vinculado conducted a social media inquiry on Mr. Crenshaw and attached

      multiple facebook photos to his report.

   51. The photos show a black male with a grey goatee.

A Facial Identification Search was Requested and did Not Match James Campbell

   52. On August 30, 2017, Detective Ouellette Requested the NYPD’s Real Time Crime

      Center conduct a Facial Identification Search.

   53. Ouellette attached video footage from the August 18, 2017 incident to be reviewed in

      Facial Identification Search.

   54. The Facial Identification Search was “rejected”, on September 5, 2018, because Detective

      Ouellette reported that he had identified the suspect.

NYPD Issues an I-Card for Campbell Based on One Detective’s Identification

   55. Detective Ouellette, on August 31, 2017, showed video footage of one of the incidents to

      Field Intelligence Officer (FIO) Cagirici.

   56. Chagirici allegedly identified the suspect in the video as James Campbell.

   57. Detective Ouellette, on August 31, 2017, issued an I-Card for Campbell’s arrest.

   58. The officers had no DNA, no fingerprints, no property recovered, and no physical

      evidence tying Campbell to any of the incidents.




                                                8
         Case 1:19-cv-03661-ALC Document 1 Filed 04/24/19 Page 9 of 21



False Arrest of James Campbell for Unlicensed General Vending

   59. On September 7, 2017, at approximately 11:10 a.m., Officer Pinckney arrested James

      Campbell, after recognizing him from the Wanted Posters, for allegedly offering sale of a

      mini-speaker without a license.

   60. The complaint, including the charge of unlicensed general vending, was deemed facially

      insufficient and was dismissed in its entirety on December 21, 2017.

   61. This false arrest was made with the intent and motive to question Campbell about the

      pattern larcenies.

Interrogation and Attempted Coercion of Campbell

   62. Approximately three hours after this arrest, Campbell was placed in an interrogation

      room at the Tenth Precinct.

   63. Campbell did not have a grey goatee.

   64. He was questioned for an hour by NYPD officers including: Detective Ouellette,

      Detective Estwick, Detective Scollard, and Sergeant Anders.

   65. Campbell had a prior relationship with Detective Estwick and Sergeant Anders.

      Campbell knew these officers and wanted to maintain a positive relationship with them.

   66. The detectives repeatedly attempted to coerce him into confessing to the larcenies.

   67. The officers knew they needed a confession from Campbell, because the suspect in the

      photos had clear physical differences from Campbell, and they had no physical evidence

      tying plaintiff to the crimes.

   68. Plaintiff was shown three photos of the suspect standing on the street outside of where

      the incidents occurred.

   69. Each photo was blurry or taken from a distance.
                                               9
     Case 1:19-cv-03661-ALC Document 1 Filed 04/24/19 Page 10 of 21



70. In each photo the suspect was wearing a hat.

71. Campbell initially states that the person in two of the photos may look like him, and one

   does not.

72. Two minutes later he states that the photos do not look like him.

73. Campbell then asks to see a close up of the photos. The Detectives refuse to provide a

   close up.

74. The detectives then accuse him of stealing from a church or synagogue.

75. Campbell denies repeatedly and vehemently, for the next forty minutes, ever stealing

   anything from any church or synagogue.

76. He is then shown a cellphone video by Detective Scollard of one of the incidents.

77. He repeatedly states that the suspect in the video looks and walks different than him.

78. He is then asked about religious and other property taken during the incidents, and denies

   knowing about any religious robe or any other item ever taken.

79. He is then shown another video of one of the incidents on Detective Ouellette’s cell

   phone, and again denies it is him.

80. He again asks for a close up of his face.

81. Detective Estwick repeatedly promises him there is a clear picture of his face, but never

   produces one.

82. Sergeant Anders then attempts to coerce him into confessing, and Campbell again denies

   the suspect is him.

83. Campbell consistently denies that he is the suspect in any of the videos.

84. Campbell states we can go all the way with this.



                                                10
        Case 1:19-cv-03661-ALC Document 1 Filed 04/24/19 Page 11 of 21



Detective Scollard Fabricates Evidence

   85. At 11:25 p.m. on September 7, 2017, Detective Scollard signed a felony complaint in

      which he indicated that Campbell had identified himself as the person in video footage

      taking a complainant’s backpack from a Synagogue.

   86. Campbell had, earlier that afternoon, vehemently denied to Detective Scollard that he had

      stolen any property from a Church or Synagogue or was the person depicted in any still

      photographs shown to him.

   87. Detective Scollard stated that he observed Campbell on video footage stealing property in

      three separate incidents.

   88. Sergeant Castillo supervised this investigation, arrest, and the interrogation of Campbell.

Campbell is Arraigned and Has Bail Set

   89. On September 8, 2017 Campbell was arraigned for charges related to at least three

      different larcenies.

   90. He had bail set at $20,000.

   91. Campbell was also arraigned on Unlicensed General Vending. Bail was set at $1 on that

      charge.

Campbell is Indicted After a Tainted Grand Jury Procedure

   92. Campbell was indicted by a grand jury on September 13, 2017.

   93. CW1 was the only eyewitness who testified in the grand jury.

   94. CW1 did not testify that Campbell was the suspect in the church.

   95. CW1 did not testify that she had identified a different suspect in the mug shot photo

      array.



                                               11
          Case 1:19-cv-03661-ALC Document 1 Filed 04/24/19 Page 12 of 21



   96. A detective testified in the grand jury that he identified Campbell as the suspect in the

      string of larcenies based on his observations of Campbell subsequent to his arrest, after

      comparing Campbell to the suspect in the video footage.

   97. The detective did not testify that CW1 had identified a different suspect in the mug shot

      array.

   98. The detective did not testify that CW1 did not pick out Campbell’s photo in the mug shot

      array.

   99. Complainant Witness 2 (“CW2”), an eyewitness from the July 30, 2017 incident had

      previously told officers that he/she could identify the larceny suspect.

   100.        CW2 did not testify at the grand jury.

   101.        No eyewitnesses were called to identify the suspect in the church.

The District Attorney Observes Campbell for the First Time and He is Released

   102.        On October 16, 2017, after watching the video surveillance footage and meeting

      with Plaintiff, Defense counsel notified the District Attorney that the suspect in the

      surveillance footage was not James Campbell.

   103.        The District Attorney asked for Campbell to be produced, so he could observe

      him in person for the first time, and agreed that Campbell was not the person depicted in

      the surveillance videos.

   104.        The District Attorney stated that there were “significant differences in

      [Campbell’s and the suspect’s] appearance, such as their builds and the color of the hair

      in their beards.”

   105.        The District Attorney consented to Campbell’s release on October 23, 2017.

The Case is Dismissed
                                                12
       Case 1:19-cv-03661-ALC Document 1 Filed 04/24/19 Page 13 of 21




106.       On April 30, 2018, at recommendation of the District Attorney, all charges

   against Campbell were dismissed.

                             INJURIES AND DAMAGES

107.       This action seeks damages on behalf of Plaintiff for the loss of liberty,

   extraordinary emotional pain and suffering, and injuries to his person, that Plaintiff was

   forced to endure as a consequence of Defendants’ decidedly wrongful actions.

108.       As a result of his wrongful arrest and unjust imprisonment, despite his actual

   innocence of the crime, Campbell was incarcerated for 46 days. He has suffered, and

   continues to suffer, severe and ongoing damages, specifically including lost educational

   and professional, physical pain and injuries, inadequate medical care, serious

   psychological and emotional damage, loss of familial relationships, and loss of quality of

   life.

109.       The acts and omissions of Defendants entitle Campbell to compensatory and

   punitive damages.

                                     FIRST CLAIM:

                          FABRICATION OF EVIDENCE
                     (Against Individual Detectives and Officers)

110.       Plaintiff repeats, reiterates, and re-alleges each and every allegation contained in

   the above paragraphs with the same force and effect as if fully set forth herein and further

   alleges that Individual Detectives and Officers acting individually and in concert and

   conspiracy, deliberately and recklessly fabricated evidence.

111.       By their conduct, as described herein, and acting under color of state law,

   defendants are liable to plaintiff under 42 U.S.C. § 1983 for the violation of his

                                            13
       Case 1:19-cv-03661-ALC Document 1 Filed 04/24/19 Page 14 of 21



   constitutional right to be free from fabrication of evidence pursuant to the Fourth, Fifth,

   Sixth and Fourteenth Amendments of the United States Constitution and under 42 U.S.C.

   § 1983.

112.       Detectives Ouellette and Estwick fabricated evidence by using Guilt Presumptive

   Questioning to coerce a confirmatory statement from Campbell. Campbell, believing he

   was under investigation only for unlicensed general vending, initially confirmed that he

   was depicted in a blurry photo taken from a distance, of a black male with a hat on.

113.         Campbell, after taking a closer look at the photos, and viewing video footage,

   repeatedly over the next hour denied he was the suspect in the photos or videos.

114.         Campbell had a prior relationship with these detectives and initially trusted them.

115.         The detectives continued this fabrication by passing on Campbell’s alleged

   confirmatory identification to other detectives and the District Attorney, even after

   Campbell repeatedly denied that the person in the video footage looked like him, and

   asked to see an enlarged version of the photographs shown to him.

116.         Detective Scollard fabricated evidence by stating in a felony complaint that

   Campbell had identified himself as the person taking property from a backpack, and as

   the suspect in a still photo.

117.         Officer Pinckney fabricated evidence by stating that Campbell had offered to sell

   a mini-speaker.

118.       As a direct and proximate result, individual detectives’ fabrication of evidence,

   violated Campbell’s clearly established due process rights including the right to a fair

   trial, and caused him to be wrongfully convicted and to suffer the injuries and damages

   described above.
                                              14
       Case 1:19-cv-03661-ALC Document 1 Filed 04/24/19 Page 15 of 21



                                   SECOND CLAIM:

                       MALICIOUS PROSECUTION or
                 PROSECUTION WITHOUT PROBABLE CAUSE
                   (Against Individual Detectives and Officers)

119.       Plaintiff repeats, reiterates, and re-alleges each and every allegation contained in

   the above paragraphs with the same force and effect as if fully set forth herein.

120.       By their conduct, as described herein, and acting under color of state law,

   defendants are liable to plaintiff under 42 U.S.C. § 1983 for the violation of his

   constitutional right to be free from malicious prosecution under the Fourth and

   Fourteenth Amendments to the United States Constitution.

121.       Individual Detectives and Officers, despite knowing that probable cause did not

   exist to arrest and prosecute Campbell, intentionally, recklessly, and with malice caused

   Campbell to be arrested, prosecuted, and indicted.

122.       Detectives and Officers purposely attempted to elicit a false confession from

   Campbell, against Plaintiff’s strenuous objections.

123.       Defendants arrested Campbell even though they knew he was not the person

   depicted in the video and had no physical evidence tying him to any of the incidents.

124.       Furthermore, Detectives and Officers intentionally withheld from and

   misrepresented to prosecutors and the grand jury facts that further vitiated probable cause

   against Campbell.

125.       Defendants did not disclose, prior to the grand jury indictment, that CW1 had

   identified a mug shot other than Campbell’s and that she had specifically not identified

   Campbell’s photo and could not identify him at the time of the grand jury.



                                            15
       Case 1:19-cv-03661-ALC Document 1 Filed 04/24/19 Page 16 of 21



126.       Campbell is innocent. The prosecution finally terminated in his favor on April

   30, 2018.

127.       As a direct and proximate result, Campbell was wrongly arrested and imprisoned,

   causing him to suffer the injuries and damages described above.

                                THIRD CLAIM:

                          FAILURE TO INTERVENE
                          (Against Individual Detectives)

128.       Plaintiff repeats and realleges each and every allegation as if fully set forth herein.

129.       Those defendants that were present but did not actively participate in the

   aforementioned unlawful conduct observed such conduct, had an opportunity prevent

   such conduct, had a duty to intervene and prevent such conduct and failed to intervene.

130.       Accordingly, the defendants who failed to intervene violated the Fourth, Fifth,

   Sixth and Fourteenth Amendments.

131.       As a direct and proximate result of this unlawful conduct, plaintiff sustained the

   damages hereinbefore alleged.

                                   FOURTH CLAIM:

                                 MONELL LIABILITY
                                 (Against all defendants)
132.       Plaintiff repeats and realleges each and every allegation as if fully set forth herein.

133.       This is not an isolated incident.

134.        NYPD detectives are trained in Guilt Presumptive interrogation techniques also

   known as the Reid Technique.

135.       The primary trainers of police interrogation techniques have recently ceased

   training of Guilt Presumptive Questioning, because of its propensity to induce false

                                               16
       Case 1:19-cv-03661-ALC Document 1 Filed 04/24/19 Page 17 of 21



   confessions. A Major Player in Law Enforcement Says it Will Stop Using a Method That

   has Been Linked to False Confessions, Business Insider, Mar. 9, 2017 (available at

   https://www.businessinsider.com/reid-technique-false-confessions-law-enforcement-

   2017-3?utm_source=copy-

   link&utm_medium=referral&utm_content=topbar&utm_term=desktop).

136.       Individual Detectives used Guilt Presumptive Questioning, also known as the

   “Reid” technique, to attempt to elicit a false confession from Campbell.

137.       Guilt Presumptive Questioning is a wide spread practice during NYPD

   interrogations. Four Years Later, False Confessions Still a Problem in New York,

   Innocence Project, May 21, 2010 (“False confessions or admissions played a role in

   nearly half of the 26 wrongful convictions overturned by DNA evidence in New York.

   Confessions or admissions, even those which contradict key details of the crime itself,

   can often short-circuit a police investigation and allow the real perpetrator to go free.”).

138.       The city is aware of this practice, its wide spread nature, and its propensity to

   cause false confessions. See People v. Bedessie, 19 N.Y.3d 147, 159 (2012) (“Research

   also purports to identify certain conditions or characteristics of an interrogation which

   might induce someone to confess falsely to a crime . . .” such as a claim by a detective of

   “overwhelming evidence linking [a suspect] to a crime.”); see also Business Insider

   (“‘Confrontation is not an effective way of getting truthful information,’ said Shane

   Sturman, the company's president and CEO. ‘This was a big move for us, but it's a

   decision that's been coming for quite some time. More and more of our law enforcement

   clients have asked us to remove it from their training based on all the academic research

   showing other interrogation styles to be much less risky.’ Research and a spate of
                                             17
       Case 1:19-cv-03661-ALC Document 1 Filed 04/24/19 Page 18 of 21



   exonerations have shown for years that Reid interrogation tactics and similar methods can

   lead to false confessions. But the admission by such a prominent player in law

   enforcement was seismic.”); Deskovic v. City of Peekskill, 894 F. Supp. 2d 443, 459

   (S.D.N.Y. 2012) (finding guilt presumptive questioning may lead to a coerced

   confession).


139.       The City of New York (the “City”), through policies, practices and customs,

   directly caused the constitutional violations suffered by plaintiff.

140.       The City, through its police department, has had and still has hiring practices that

   it knows will lead to the hiring of police officers lacking the intellectual capacity and

   moral fortitude to discharge their duties in accordance with the constitution and is

   indifferent to the consequences.

141.       The City, at all relevant times, was, upon information and belief, aware that these

   individual defendants routinely commit constitutional violations such as those at issue

   here and has failed to change its policies, practices and customs to stop this behavior.

142.       The City, at all relevant times, was aware that these individual defendants are

   unfit officers who have previously committed the acts alleged herein and/or have a

   propensity for unconstitutional conduct.

143.       As a direct and proximate result of this unlawful conduct, plaintiff sustained the

   damages hereinbefore alleged.


                                      FIFTH CLAIM:

                       MALICIOUS PROSECUTION UNDER
                           NEW YORK STATE LAW
                            (Against All Defendants)
                                              18
          Case 1:19-cv-03661-ALC Document 1 Filed 04/24/19 Page 19 of 21




   144.        Campbell repeats and realleges each and every allegation contained in the

       preceding paragraphs as if fully set forth herein, and he further alleges as follows.

   145.        The Individual Detectives caused the commencement and continuance of criminal

       proceedings against Campbell.

   146.        There was no probable cause for criminal proceedings against Campbell for the

       string of robberies and the Individual Detectives knew or should have known as much.

   147.        The Individual Detectives acted with actual malice. This is evidenced through

       their attempted coercion of a false confession by Campbell.

   148.        The criminal proceedings against Campbell terminated in his favor when all

       charges against him were dismissed on April 30, 2018.

   149.        Defendant the City of New York is liable under the doctrine of respondeat

       superior for the unlawful conduct of its employees, the Individual Detectives.

                                        SIXTH CLAIM:

  INTENTIONAL, RECKLESS, and/or NEGLIGENT INFLICTION OF EMOTIONAL
                DISTRESS UNDER NEW YORK STATE LAW
                         (Against All Defendants)

   150.        Campbell repeats and realleges each and every allegation contained in the

       preceding paragraphs as if fully set forth herein, and further alleges as follows.

   151.        The conduct of the Individual Detectives in deliberately causing, and/or

recklessly, and/or negligently disregarding the risk of wrongful arrest, prosecution, and

incarceration of Jones by, among other things, (i) compelling him to be a witness against himself,

(ii) fabricating evidence, (iii) withholding exculpatory material and impeachment evidence, (iv)

threatening and coercing Campbell, (v) lying to prosecutors, the court, the defense, and

                                                19
          Case 1:19-cv-03661-ALC Document 1 Filed 04/24/19 Page 20 of 21



the jury, and (vi) causing Campbell to be maliciously prosecuted for crimes he did not commit

was extreme and outrageous and directly and proximately caused the grievous injuries and

damages set forth herein.

   152.         The Individual Detectives actions were in violation of clearly established law, and

no reasonable police officer in 2017 or thereafter would have believed the actions of the

Individual Detectives to be reasonable or lawful.

   153.         Defendant the City of New York is liable under the doctrine of respondeat

       superior for the unlawful conduct of its employees, the Individual Detectives.

                                           SEVENTH CLAIM:

                                             FALSE ARREST

   154.         Plaintiff repeats and realleges each and every allegation as if fully set forth herein.

   155.         Officer Pinckney violated the Fourth and Fourteenth Amendments under 42

       U.S.C. § 1983 because she arrested plaintiff without probable cause.

   156.         As a direct and proximate result of this unlawful conduct, plaintiff sustained the

       damages hereinbefore alleged.

                                     PRAYER FOR RELIEF

          WHEREFORE, plaintiff respectfully requests judgment against defendants as follows:

          (a) Compensatory damages against all defendants, jointly and severally;


          (b) Punitive damages against the individual defendants, jointly and severally;


          (c) Reasonable attorneys’ fees and costs pursuant to 28 U.S.C. § 1988; and


          (d) Such other and further relief as this Court deems just and proper.
                                                  20
         Case 1:19-cv-03661-ALC Document 1 Filed 04/24/19 Page 21 of 21




Dated:        April 24, 2019
              New York, New York

                                            /s/ Abraham Rubert-Schewel
                                            Abraham Rubert-Schewel
                                            Lord & Schewel PLLC
                                            233 Broadway, Suite 2220
                                            New York, NY 10279
                                            W: 212-964-0280
                                            C: 919-451-9216
                                            E: Schewel@nycivilrights.nyc


                                            /s/ Rob Rickner
                                            Rob Rickner
                                            Rickner PLLC
                                            233 Broadway Suite 2220
                                            New York, New York 10279
                                            Phone: (212) 965-9370
                                            Fax: (888) 390-5401




                                       21
